Citation Nr: 1013844	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-17 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, 
Georgia


THE ISSUES

1.  Entitlement to payment or reimbursement of medical 
expenses not previously authorized that were incurred for 
treatment at Mercy Mt. Shasta on March 11, 2002.

2.  Entitlement to payment or reimbursement of medical 
expenses not previously authorized that were incurred for 
treatment at Mercy Mt. Shasta on November 27, 2002.

3.  Entitlement to payment or reimbursement of medical 
expenses not previously authorized that were incurred for 
treatment at the New Mexico Heart Institute on June 1, 2004.

(The issue of entitlement to service connection for right 
thoracic outlet syndrome will be addressed in a separate 
Board decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1979 to 
January 1983.

These issues come before the Board of Veterans' Appeals 
(Board) on appeal from administrative decisions issued in 
February 2004 and April 2004 by the North California Veterans 
Affairs (VA) Healthcare System (HCS), and in September 2004 by 
the New Mexico VAHCS.  After these decisions were issued, the 
Veteran moved to Augusta, Georgia, and her claims file was 
transferred to the VA Regional Office (RO) in Atlanta, 
Georgia.  

As discussed below, although they were not certified for 
appeal, a review of the claims file reveals that the Board has 
jurisdiction over the issues as set forth above, and a remand 
is necessary.  Based on the Veteran's current address of 
record and the adjudication of other claims by the Atlanta RO, 
the Board finds that such issues should be remanded to the VA 
Medical Center (MC) in Augusta, Georgia.

The issue of entitlement to service connection for right 
thoracic outlet syndrome, which was certified for appeal, 
arose from a different agency of original jurisdiction (AOJ).  
As such, it is addressed in a separate Board decision.  


REMAND

The Veteran indicated in a May 2004 letter that she disagreed 
with the denial of payment for private treatment of her 
service-connected thyroid condition, and that she wished to 
appeal such decisions.  She attached copies of administrative 
decisions issued in February 2004 and April 2004, which 
denied payment for treatment in March 2002 and November 2002 
at Mercy Mt. Shasta.  The Board interprets this 
communication, which was received within a year following 
such administrative decisions, as a timely notice of 
disagreement (NOD) as to such issues.  See 38 C.F.R. 
§§  20.201, 20.302 (2009).  

Additionally, in September 2004, the Veteran expressly 
submitted an NOD, as well as a descriptive statement, in 
response to a September 2004 administrative decision that 
denied payment for private treatment at the New Mexico Heart 
Institute in June 2004.  She also attached a copy of such 
administrative decision.  As this communication was received 
within one year of such administrative decision, it 
constitutes a timely NOD as to such issue.  See id. 

The Veteran's medical appeals file is not currently before 
the Board, and there is no indication in the claims file that 
any further action was taken on the denial of these claimed 
medical expenses.  As such, the Board requested clarification 
from the Veteran's representative as to whether the Veteran 
is satisfied with the outcome of such claims or whether she 
believes her appeal is still pending as to such issues.  In 
March 2010, the Veteran's representative requested that the 
medical reimbursement claims be reviewed on appeal pursuant 
to the Veteran's dispute of the previous denials, as 
summarized above.

As such, it does not appear that the Veteran has been issued 
a Statement of the Case (SOC) as to the issues of entitlement 
to payment or reimbursement for medical expenses incurred for 
treatment in March 2002, November 2002, and June 2004, as set 
forth above, or advised of the necessity of filing a 
substantive appeal.  Therefore, each of these issues must be 
remanded for the issuance of an SOC after consideration of 
all evidence of record.  See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).  Any necessary development should be 
completed upon remand prior to the issuance of an SOC.  
However, the issues will be returned to the Board after the 
issuance of an SOC only if the Veteran files an adequate and 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).  



Accordingly, the case is REMANDED for the following action:

After conducting any necessary 
development, provide the Veteran with 
an SOC as to the following issues, as 
required by 38 C.F.R. §§ 19.29-19.30 
(2009) and Manlincon, 12 Vet. App. at 
240:

(a)  Entitlement to payment or 
reimbursement of medical expenses 
not previously authorized that were 
incurred for treatment at Mercy Mt. 
Shasta on March 11, 2002.  

(b)  Entitlement to payment or 
reimbursement of medical expenses 
not previously authorized that were 
incurred for treatment at Mercy Mt. 
Shasta on November 27, 2002.  

(c)  Entitlement to payment or 
reimbursement of medical expenses 
not previously authorized that were 
incurred for treatment at the New 
Mexico Heart Institute on June 1, 
2004.  

The Veteran should be advised that a 
substantive appeal has not been 
received concerning these issues, as 
well as of the requirements for an 
adequate and timely substantive appeal, 
as provided in 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2009).  
Thereafter, if an adequate and timely 
substantive appeal is received, and 
subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  
See Smallwood, 10 Vet. App. at 97.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

